PER CURIAM.
We agree with the reasoning and conclusion of the circuit court, and, in view of the prior patents referred to in its opinion, and of the common practice in the manufacture of embossed plush to dry the size before embossing, we are of the opinion that there was no patentable novelty in what the appellant terms the “characteristic” and “essential” steps in the Goodall process, namely, a thorough sizing of the fabric on the pile face and back, and the drying of the size before embossing. Moreover, the appellees have clearly proven that these exact steps were used by Aveyard, their superintendent, long prior to March, 1896, the date of Goodall’s alleged invention. This evidence not only supports the view that these steps were merely an application of the common knowledge of those skilled in the art of embossing pile fabrics, but is, in our opinion, sufficient to clearly establish anticipation by Aveyard of what is said to be the essence of the Goodall invention and of the Goodall patent.
The decree of the circuit court is affirmed, and the costs of appeal are awarded to the appellees.